IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-12-00045-CV

     IN THE INTEREST OF Z.A.T., K.M.T. AND K.O.T., CHILDREN


                                From the 170th District Court
                                  McLennan County, Texas
                                 Trial Court No. 99-2937-4,3


                               MEMORANDUM OPINION

      Appellant, Richard Owen Taylor, has filed a motion to dismiss his appeal in this

matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent a party

from seeking relief to which it would otherwise be entitled. The motion is granted, and

the appeal is dismissed.1



                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 11, 2012
[CV06]


      1   All pending motions and requests in this matter are dismissed as moot.